Citation Nr: 1736831	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO. 17-23 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the November 22, 1954, RO rating decision that granted service connection for a scar, left ankle, fracture, compound, comminuted, external malleolus, with slight loss of motion, muscle group XII and assigned a 10 percent rating for a moderate injury.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A November 22, 1954, rating decision granted service connection for a scar, left ankle, fracture, compound, comminuted, external malleolus, with slight loss of motion, muscle group XII and assigned a 10 percent rating for a moderate injury. 

2. The November 22, 1954, rating decision that granted service connection for a scar, left ankle, fracture, compound, comminuted, external malleolus, with slight loss of motion, muscle group XII and assigned a 10 percent rating for a moderate injury was made on the basis of the facts known before the adjudicators at that time; the law then in effect was correctly applied; and this rating decision did not contain an undebatable error that was outcome determinative.


CONCLUSION OF LAW

There was no CUE in a November 22, 1954, rating decision that granted service connection for a scar, left ankle, fracture, compound, comminuted, external malleolus, with slight loss of motion, muscle group XII and assigned a 10 percent rating for a moderate injury. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant in substantiating a claim for benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016). With respect to the issue of whether there is CUE in a November 22, 1954, rating decision, because of the parameters of the law surrounding CUE claims, the duties to notify and assist are not applicable to those claims. Parker v. Principi, 15 Vet. App. 407 (2002).

II. Clear and Unmistakable Error

VA regulations provide that a determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected as prescribed. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016). 

To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a very specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The claimant must assert more than a mere disagreement as to how the facts were weighed or evaluated. Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States Court of Appeals for Veterans Claims explained that in order for clear and unmistakable error to exist: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied"; (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. Damrel, 6 Vet. App. at 245 (quoting Russell, supra); see Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105 (a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision). 

A claim of CUE is a collateral attack on an otherwise final rating decision. Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994). Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger. See Fugo, 6 Vet. App. at 44. Therefore, an appellant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a veteran who seeks to establish prospective entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). A disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE. Luallen v. Brown, 8 Vet. App. 92 (1995). 

The governing law at the time of the November 1954 rating decision reflects that disability evaluations, in general, were intended to compensate for the average impairment of earning capacity resulting from a service-connected disability. They were primarily determined by comparing objective clinical findings with the criteria set forth in the rating schedule. Veterans' Regulation No. 3(a), Schedule for Rating Disabilities (1945 edition). 

The 1945 Schedule for Rating Disabilities of the musculoskeletal system provided extensive discussion of the types of disability to be expected from the effects of missiles, deeper structures, muscle injuries, muscle weakness, muscle damage, muscle patterns, and muscle groups. See VA Schedule for Rating Disabilities, 1945 Edition, paragraphs 8 to 15 (GPO 1945). As is true now, four grades of severity of disabilities residual to healed wounds involving muscle groups due to gunshot or other trauma were recognized for rating purposes: slight, moderate, moderately severe, and severe. These grades were based on the cardinal symptoms of muscle disability (weakness, fatigue-pain, uncertainty of movement), and on the objective evidence of muscle damage and the cardinal signs of muscle disability (loss of power, lower threshold of fatigue, and impairment of coordination). Paragraph 15, Schedule for Rating Disabilities (1945 edition). 

(1) Slight (Insignificant) Disability of the Muscles. Type of Injury - Simple wound of muscle without debridement, infection, or effects of laceration. History and Complaint - Service department record of wound of slight severity or relatively brief treatment and return to duty. Healing with good functional results. No consistent complaint of the cardinal symptoms of muscle injury or painful residuals. Objective Findings - Minimum scar; slight, if any, evidence of fascial defect or of atrophy or of impaired tonus. No significant impairment of function and no retained metallic fragments.

(2) Moderate Disability of Muscles. Type of Injury - Through and through or deep penetrating wound of relatively short track by a single bullet or small shell or shrapnel fragment are to be considered as of at least moderate degree. Absence of explosive effect of high velocity missile and of residuals of debridement or of prolonged infection. History and Complaint - Service department record or other sufficient evidence of hospitalization in service for treatment of wound. Record in the file of consistent complaint on record from first examination forward of one or more of the cardinal symptoms of muscle wounds, particularly fatigue and fatigue-pain after moderate use, affecting the particular functions controlled by the injured muscles. Objective Findings include entrance and (if present) exit scars, linear or relatively small, and so situated as to indicate a relatively short track of the missile through muscle tissue; signs of moderate loss of deep fascia or muscle substance or impairment of muscle tonus; and of definite weakness or fatigue in comparative tests. 

(3) Moderately Severe Disability of the Muscles. Type of Injury-Through and through or deep penetrating wound by a high-velocity missile of small size or a large missile of low-velocity, with debridement or prolonged infection, or with sloughing of soft parts, and intermuscular cicatrization. History and complaints - Service department record or other sufficient evidence showing hospitalization in service for a prolonged period for treatment of a severe wound. Record in the file of consistent complaint of cardinal signs and symptoms of muscle wounds. Evidence of some occupational impairment because of inability to maintain production standards is to be considered if present. Objective findings - Entrance and (if present) exit scars relatively large and so situated as to indicate the track of the missile through important muscle groups. Indications on palpation of moderate loss of deep fascia, or moderate loss of muscle substance, or moderate loss of normal firm resistance of muscles compared with sound side. Tests of strength and endurance of muscle groups involved (compared with the sound side) give positive evidence of marked or moderately severe loss. 

(4) Severe Disability of Muscles. Type of injury - Through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or explosive effect of high velocity missile, or shattering bone fracture, with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding, and cicatrization. History and complaint - As under moderately severe, above, in aggravated form. Objective findings - Extensive, ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to the muscle groups in the track of the missile. X-rays may show multiple, minute, scattered foreign bodies indicating the spread of intermuscular trauma and explosive effect of the missile. Palpation shows a moderate or extensive loss of deep fascia or muscle substance or soft, flabby muscles in the wound area. The muscles do not swell and harden normally in contraction. Tests of strength, endurance compare with the sound side or of coordinated movements, show positive evidence of severe impairment of function. In electrical tests, reaction of degeneration is not present, but a diminished excitability to Faradism compared with the sound side may be present. Adaptive contraction of opposing group of muscles, if present, indicates severity. Adhesion of the scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather without true skin covering, in an area where the bone is normally protected by muscle, indicates the severe type. Atrophy of muscle groups not included in the track of the missile, particularly of the trapezius or serratus in wounds in the shoulder girdle (traumatic muscular dystrophy), and induration and atrophy of the entire muscle following simple piercing by a projectile (progressive sclerosing myositis), may be included in the severe group, if there is sufficient evidence of severe disability. Schedule for Rating Disabilities, 1945 edition, pg. 18, par. 17, effective April 1, 1946.

Deeper structures provided that a description of the residuals of such a wound in terms of one or more superficial scars does not, however, evidence the application of medical knowledge, and observation to the extent required. The whole track of the missile should be envisaged in its passage through skin, muscle, and fascial planes, and also any bone or nerve involvements either evidenced as disability or as inevitably resulting from the course of the missile. The military records made at the time of the original injury should be consulted and considered in evaluating the final picture. Particular attention should be given to tracing the complaints of claimants to their physical basis. Paragraph 10, Schedule for Rating Disabilities (1945 edition).

Muscle injuries in the same anatomical region, i.e. (a) the shoulder girdle and arm, (b) the forearms and hand, (c) the pelvic girdle and thigh, (d) the leg and foot, would not be combined, but instead, the rating for the major group affected would be elevated from moderate to moderately severe, or from moderately severe to severe, according to the severity of the aggregate impairment of function of the extremity. Paragraph 16, Schedule for Rating Disabilities (1945 edition).

In rating disability from injuries of the musculoskeletal system, attention was to be given first to the deeper structures injured, bones, joints, and nerves. A compound comminuted fracture, for example, with muscle damage from the missile established severe muscle injury, and there may be additional disability from malunion of bone, ankylosis, etc. The location of foreign bodies may establish the extent of penetration and consequent damage. It may not be too readily assumed that only one muscle, or group of muscles, is damaged. A through-and-through injury with muscle damage was always at least a moderate injury, for each group of muscles damaged. Muscle Injuries, Note, Schedule for Rating Disabilities, page 44 (1945 edition). 

The November 22, 1954 rating decision granted service connection for scar, left ankle, external malleolus with slight loss of motion, Muscle Group XII, Moderate under Diagnostic Code 5312. 

Under Diagnostic Code 5312, Group XII- Anterior muscle of the leg. (1) Tibialis anterior; (2) long extensors of the toes; (3) peroneus tertius. Function: Dorsiflexion (1), extension of toes (2), stabilizing arch (3). Severe would be rated at 30 percent; Moderately severe would be rated at 20 percent; Moderate would be rated at 10 percent; and Slight would be rated non-compensable. Schedule for Rating Disabilities (1945 edition).

A December 1952 service treatment record shows that the Veteran incurred a missile wound of both legs and a 7 centimeter by 2 centimeter wound of the left ankle. X-rays showed fractured left medial malleolus and posterior tip of talus. The left ankle also presented with a small clean granulating wound. The Veteran's treatment consisted of primarily of redressing the wounds. In January 2, 1953, the Veteran was allowed to have full weight bearing on the ankle and no fracture was noted on x-ray, although he was noted to have a chip fracture of the lateral malleolus. A January 15, 1953 record shows that the Veteran was ambulatory without distress and was directed to conduct muscle building exercises daily and physiotherapy for 1 month. The Veteran's diagnosis was changed to fracture, compound, comminuted, left medial malleolus. The Veteran was placed on limited duty for one month. 

A March 1953 follow-up treatment record shows that the Veteran was diagnosed with left ankle fracture of the lateral malleolus. He complained of pain and swelling in the left ankle. Residual stiffness and weakness with swelling on standing for long periods was noted. X-rays taken showed that the fracture was well healed. Slight limitation of motion with slight crepitation, as well as minimal swelling and tenderness over the lateral malleolus, was noted, as was a slight limp. Treatment records from later in March 1953 show that the diagnosis was changed to tenosynovitis of the left post tibial tendon, and he was noted in April 1953 to be gradually improving. An April 1953 service treatment record shows the Veteran's left ankle was swollen with a tender post tibial tendon, which was noted to be an injury that "recover[s] slowly." A June 1953 service treatment record shows that the Veteran reported experiencing pain, stiffness, and weakness of the left ankle aggravated by prolonged standing and walking. He was treated in August 1953 for a neuroma of the left great sural nerve, which resulted in an operation to remove scar tissue. His post-operative course was noted as "uneventful," with only mild tenderness to the scar remaining at discharge. On his August 1954 separation medical examination, he was noted to only have a healed shrapnel wound to his left ankle. 

An October 1954 VA examination report shows that the Veteran was diagnosed with limitation of motion, mild, left ankle, residuals gunshot wound. The Veteran reported that he was wounded in December 1952 in both legs. He was hospitalized for two months and underwent an operation. He was sent back to the states and went into the hospital for 30 days. Physiotherapy was given. He also had an operation on the left ankle. At that time the ankle would get stiff and sore. He then returned to light duty and was discharged in August 1954. The Veteran's complaints at the examination consisted of soreness after six hours affecting the left ankle and stiff and achy ankles in the morning. Examination of the left ankle external malleolus showed a postoperative cicatrix 8 centimeters in length. It was found to be firm, well healed, tender in the lower angle, showed no muscle loss or herniation, and was freely movable. Motion of the left ankle was from 95 to 125 degrees with minimal inversion. Eversion was noted as normal. A radiographic report of the left ankle showed no evidence of any bone or joint disease or injury. 

The Veteran specifically does not assert that the correct facts were not before the adjudicators at the time of the VA rating decision in November 1954. He does assert that the RO erred by failing to properly apply the provisions of the 1945 Schedule for Rating Disabilities, Muscle Injuries Note, and that a rating higher than 10 percent was warranted. The Veteran's representative notes that in 1954, the VA regulation specifically provided that a "compound comminuted fracture, for example, with muscle damage from the missile establishes severe muscle injury." The Veteran's representative contends that the service treatment records establish that the Veteran did indeed incur a compound-comminuted fracture and muscle damage, and therefore would be entitled to the rating for a severe muscle injury of 30 percent.  

After a review of the evidence of record and applying the medical evidence of record to the rating criteria that was in effect in 1954, the Board is unable to identify an error in fact or law that compels the conclusion, to which reasonable minds could not differ, that a higher rating should have been assigned but for the error. Thus the Board concludes there is no CUE in the rating decision with respect to the assignment of an initial 10 percent rating for residuals of a left ankle injury. In essence, the Board finds that the Veteran essentially disagrees with the weighing and evaluation of the evidence considered in the November 1954 rating decision.

The Board finds that the Veteran's argument is essentially a challenge to how the facts were weighed in the decision. This cannot form the basis of a CUE claim. The Veteran argues that the evidence showed that he had a disability that should have been assigned a higher rating based on what he contends is a muscle injury with a compound comminuted fracture. This is an attack on how the facts were weighed and, in view of the negative medical findings for muscular disorders in his STRs, on his service separation examination, and in the October 1954 VA examination, it cannot be said that the presence of any muscle damage was undebatably present at the time of the RO's rating decision dated November 22, 1954.

While the Board acknowledges that the Veteran did incur a compound comminuted fracture of the left ankle lateral malleolus in service, there was no evidence of muscle damage from the left ankle shrapnel wound. As noted above, treatment records are silent for muscle damage affecting the left ankle. Thus, while the Veteran's representative is correct that a severe injury would consist of a compound comminuted fracture with muscle damage, the RO did not make any CUE in determining that the Veteran's left ankle injury did not warrant a severe rating under Diagnostic Code 5213, as there was no evidence of any muscle damage either at the time of the initial injury or in any later service records documenting follow-up treatment throughout the Veteran's remaining period of service. Similarly, at the October 1954 VA examination, no muscle injury or damage was noted. Thus, the Board concludes that there is no CUE in the rating decision with respect to the assignment of the initial 10 percent rating for shrapnel wound of the left ankle.

In so finding, the Board notes that-despite the initial rating of the Veteran's left ankle disability under Diagnostic Code 5312, which governed muscle injuries-none of the medical or lay evidence of record at the time of the rating decision in question reflects any type of muscle injury. Although the Veteran reported left ankle pain and swelling on his October 1954 VA examination, there was no abnormal underlying pathology at that time to account for his complaint noted in the report of examination. No muscle injury was indicated. Also, in regards to the scar, it was described as firm, well healed, and tender, with no muscle loss or herniation, and was freely movable. Terms such as contracted or depressed were not used to characterize the scar. A muscle injury was similarly not identified on the Veteran's service separation examination dated in August 1954.

Although the Veteran now honestly believes that a mistake was made in the November 1954 rating decision, the arguments set out amount to a dispute with the weighing and evaluation of the evidence then of record. This is the type of allegation that cannot, as a matter of law, form the basis for CUE. A mere disagreement with how the RO evaluated the facts before it does not constitute an allegation that is adequate to raise a CUE claim. Luallen v. Brown, 8 Vet. App. 92, 96 (1995). The Veteran has raised questions concerning the weighing or interpretation of the evidence, but he has not provided "persuasive reasons . . .as to why the result would have been manifestly different but for the alleged error." Fugo, 6 Vet. App. at 44. The Veteran has not provided reasons as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result of the previous adjudication would have been manifestly different but for an error. Instead, the Veteran's arguments amount to a disagreement with how the RO weighed or evaluated the facts, and, therefore, cannot be the basis of a valid claim of CUE.



ORDER

As there was no CUE in the November 22, 1954 rating decision that granted service connection for a scar, left ankle, fracture, compound, comminuted, external malleolus, with slight loss of motion, muscle group XII and assigned a 10 percent rating for a moderate injury, the appeal is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


